Citation Nr: 0711167	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

A review of the record shows that veteran was found to have 
tinnitus due to military noise exposure upon VA examination 
in April 2006.  This issue has not been adjudicated and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the left ear with a 
numeric designation of II and hearing loss in the right ear 
with a numeric designation of II.

3.  The veteran does not experience occupational impairment 
as a result of bilateral hearing loss.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
January 2006 and a Supplemental Statement of the Case was 
issued subsequent to that notice in October 2006, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
In January 2004, the veteran appeared for a hearing with a 
Decision Review Officer at the RO, but elected to have an 
informal conference instead.  He did not appear for his March 
2006 Board hearing and has not requested that it be 
rescheduled.  Thus, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.

The Board notes that the veteran's representative argued in 
its March 2007 brief that the recent April 2006 VA 
examination was inadequate because it was performed in a 
sound-controlled room and did not reflect actual hearing loss 
experienced in real life.  As such, a new examination outside 
of the standard sound-controlled room was requested.  The 
Board appreciates this argument and understands the veteran's 
frustration at not being assigned a compensable rating based 
on quality of life impairment instead of occupational 
impairment.  This argument, however, must be directed at 
legislators instead of the Board because VA is held to 
upholding the law and regulations which set forth criteria 
for rating hearing loss based on authorized audiometric 
testing performed in sound-controlled environments.

Based on a full review of the record evidence, the Board 
finds that all VA examinations are adequate for rating 
purposes and VA is not required to schedule a new examination 
pursuant to 38 C.F.R. § 3.159(c)(4).  Furthermore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the merits of his claim will now be addressed.

The veteran requests that a compensable rating be assigned 
for his decrease in hearing acuity because it is interfering 
with his quality of life.  He specifically acknowledged at 
his January 2004 informal conference that he did not miss 
work or have job-related difficulties due to hearing loss, 
but that he had problems hearing high-pitched voices and 
voices in rooms with background noise.  The veteran seems 
particularly distraught over having difficulty hearing his 
granddaughter's voice.  He contends that his hearing aids do 
not assist with certain hearing tasks.

Treatment records show that the veteran has been provided 
hearing aids for each ear.  He has been seen several times 
complaining that the hearing aids needed to be adjusted.  
Treatment records do not include audiometric test results.

Upon VA audiological evaluation in March 2003, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
90
LEFT
20
25
30
55
85

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

On VA audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
65
90
LEFT
25
30
30
55
85

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.


Upon VA audiological evaluation in April 2006, the veteran 
complained of difficulty hearing conversation because of a 
decrease in his hearing acuity as well as due to periodic 
ringing in his ears.  He was noted to have no functional 
impairment and no lost time from work.  Upon audiometric 
testing, pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
55
85
LEFT
35
40
45
55
90

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more; § 4.86(b) allows for the use of either 
Table when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.

The evidence of record shows that the veteran's hearing 
acuity has, in fact, decreased over the course of this 
appeal.  When he was first tested in 2003, his hearing was 
assigned numeric designations of I based on average pure tone 
loss and voice recognition scores.  With recent testing 
showing an increase in disability, hearing loss in each ear 
is now assigned numeric designations of II.  In either case, 
however, Table VII requires the assignment of noncompensable 
ratings.  There is no evidence of exceptional hearing 
patterns to look to Table VIA for different numeric 
designations.  Thus, the Board has no choice other than to 
deny the veteran's request for a compensable rating on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss and his treatment records are void of any 
finding of exceptional limitation due to hearing loss beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that loss of hearing has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R.  § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, because there is no evidence of the veteran having 
occupational impairment due to hearing loss, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  Consequently, a higher rating 
may not be assigned on extra-schedular basis and the appeal 
is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


